Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 30, 1974, convicting him of criminally selling a dangerous drug in the second degree and criminal possession of a dangerous drug in the second and fourth degrees, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a dangerous drug in the fourth degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The findings of fact are affirmed. The fact that no objection was taken by appellant at Criminal Term to the inclusion of the count herewith dismissed is immaterial (see People v Grier, 37 NY2d 847; People v Stubbs, 51 AD2d 1063). Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.